DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim 31 has been modified to include former claims 33 and 41 plus additional features, such as the process features.
Response to Arguments
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. 

Pages 7 to 8 of the remarks argue the following:
Applicant respectfully submits that the present claims as amended are not rendered obvious by any alleged combination of the cited art. Xiao is directed to:

[A]n organotemplate-free synthetic process for the production of a zeolitic material having a BEA framework structure comprising YO, and optionally comprising XO, wherein said process comprises the steps of (1) preparing a mixture comprising seed crystals and at least one source for YO; and (2) crystallizing the mixture; wherein Y is a tetravalent element, and X is a trivalent element, wherein the zeolitic material optionally comprises at least one alkali metal M, wherein when the BEA framework additionally comprises XO, the mixture according to step (1) comprises at least one source for XO, and wherein the seed crystals comprise zeolitic material having a BEA framework structure, preferably zeolite Beta.

Xiao, Abstract. The Office Action concedes that Xiao fails to teach “that the reducing agent is upstream of the SCR however.” Office Action, p. 8. Xiao further fails to teach or suggest an apparatus as presently claimed for the treatment of a gas stream containing nitrogen oxides NOx and N20, the apparatus comprising inter alia 

Applicant’s arguments are respectfully contended here. First, the remarks argue that the office action recognizes that Xiao fails to teach “that the reducing agent is upstream of the SCR however”.  This is acknowledged and this feature was supplemented using the Zimmerman reference.
	Next, the remarks argue that Xiao fails to teach the newly added feature in the preamble stating that the “Apparatus for the treatment of a gas stream containing oxides NOx and N2O” are found in the Xiao reference.  This position is respectfully controverted.  First, these features are only describes in the preamble.  The courts have held that features in the preamble are not necessarily limiting on the claims if: “it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 
	As to the X-ray diffraction pattern features of the claim, this feature was treated in the former claim 41 and which has been added to the rejection of Claim 31.
	As to the new features of Claim 31, these features have been newly treated below.

	Next, the remarks argue on pages 8 to 9, the following:
The Office Action cites Zimmerman as teaching that the reducing agent is upstream of the SCR. Zimmerman is directed to:

[M]itigating NOx emissions, and more particularly, to vehicles including a selective catalytic reduction (SCR) system in the exhaust of a diesel or gasoline engine. In one example a method includes temporarily increasing a liquid reductant dosing value injected by an injector from a first dosing value to a second dosing value, the temporary increase in response to a change from injecting liquid reductant onto a first impact location on a disperser device to injecting onto a second impact location on the disperser device.

Zimmerman, Abstract. However Zimmerman, like Xiao, fails to teach or suggest the presently claimed combination of elements, that is, an apparatus as presently claimed for the treatment of a gas stream containing nitrogen oxides NOx and N20, the apparatus comprising inter alia wherein the X-ray diffraction pattern of the zeolitic material having a BEA-type frame-work structure comprises the claimed reflections, wherein 100% relates to the intensity of the maximum peak in the X-ray powder diffraction pattern; wherein the zeolitic material comprises YO and X203 and is obtainable by a process comprising: (I) preparing a mixture comprising one or more sources for YO2, one or more sources for X2O3, and seed crystals comprising one or more zeolitic materials having a BEA-type framework structure; (II) crystallizing mixture obtained in (1); and (II) subjecting the zeolitic material having a BEA-type framework structure  obtained in step (II) to an ion-exchange procedure with one or more transition metals, wherein Y is a tetravalent element, and X is a trivalent element, and wherein the mixture provided in (1) and crystallized in (II) does not contain an organotemplate as structure-directing agent, wherein the zeolitic material obtained in (II) is ion-exchanged with H™ and/or NH4* and calcined prior to ion- exchange in (III); and (11) further comprising one or more devices provided upstream of the catalyst bed for injecting one or more reducing agents into the gas stream, wherein the one or more reducing agents comprise one or more hydrocarbons. Accordingly, even if Xiao could be combined with Zimmerman (not admitted), the combination fails to achieve the present claims.

	Applicant’s position is respectfully controverted here. The Office Action last filed, dated 10/26/21, applied Zimmerman to meet the extra limitations of former claim 33, which has been newly added to Claim 31.  The limitations described above were met by the Xiao reference. However Zimmerman was used to disclose the reducing agent upstream of the SCR feature.  

	The remarks on page 9 then argues the following:
	Moreover, the present claims are directed to optimizing both the catalyst and the conditions for improving the simultaneous abatement of N2O and NOx. Regarding the effect rising from the choice of hydrocarbon over pure ammonia, reference is made to experimental Tables 3 and 4 in the application wherein use of pure hydrocarbon permits for the simultaneous reduction of N2O as well as NOx and use of pure ammonia does not achieve significant reduction of N2O when both gases are present within the exhaust.

Regarding the possibility of mixtures of ammonia with a hydrocarbon, Applicant encloses herewith a Declaration, which was filed in parent U.S. Application No. 14/376,700 on June 26, 2013 (“the Parvalescu Declaration”). Applicant submits that the presence of ammonia does not inhibit the simultaneous abatement, but does shift the conversion to temperature curve to the right as is evident from the graphs present therein. As is also evident from the Parvalescu Declaration, the calcination step prior to an exchange provides a superior catalyst with improved performance. Applicant respectfully submits that Xiao teaches away from calcination or any advantage from calcination prior to ion exchange with iron nor with use of hydrocarbon as a superior reductant and thus may be considered silent with regard to the present results. Indeed, Xiao disclaims calcination (see claim 26) and thus teaches away from a calcination step in order to generate the hydroform of the zeolite prior to ion exchange with iron. Furthermore, Xiao does not require the use of hydrocarbon as a reductant. Moreover, regarding claims 34 and 42, Xiao is silent in regard to an apparatus that uses an Fe zeolite beta obtained from an organotemplate free synthesis and that has been calcined prior to ion exchange with iron. Thus, the presently claimed subject matter is not rendered obvious by any alleged combination fo the cited references. 


	Applicant’s position is respectfully contended.  The Declaration argues a chemical mixture of ammonia with hydrocarbons used as the reducing agent.  The claims are Apparatus-type claims however and it has been held that device and structure features are not limited to their intended use features.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see also: In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).
	Next, the Affadavit argues process steps used in making the catalyst composition.  These newly added process steps can be considered product by process steps used within an Apparatus-type claim, which claims the zeolite catalyst. The MPEP speaks on product-by-process type claims.  Specifically, it has been explained that: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, the position of the Declaration is not persuasive with regard to claims 31, 34 and 42.
	With regard to the Double Patenting Rejection, the newly amended claims do not overlap the claims in US Application: 15/109601.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 31, 34, 35, 37, 38, 39, 40, 42, 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao (US Pub.: 2010/0322847) and evidenced by Gunston, B, “Cambridge Aerospace Dictionary” and in view of Zimmerman (US Pub.: 2011/0067381).
As to Claims 31, 34 and 42, the claims are to an apparatus, the other parts of the claim, such as: “treatment of a gas stream containing”, “for the treatment”, “in fluid contact”, “gas stream to be treated” and “obtainable from an organotemplate-free. . “ are all intended use features for which the same device would be effective for use in the same way.
Xiao describes an organotemplate-free BEA zeolite (para. 13) used in emission treatment (para. 98), which causes a catalytic reduction of the exhaust (para. 98).   The zeolite is part of an SCR system that has a urea storage tank, and urea injector (para. 103).  
  Xiao explains that BEA sieves are typically porous zeolites (para. 2, 22). In the BEA material described, their material is porous (para. 192, see pore volume).  The sieve contains a metal, such as Cu, Fe (para. 44), which are transition metals.   
	Xiao does not specifically state that their catalyst is a catalyst bed.
	Gunston explains in their dictionary that a catalyst bed is a porous structure through which fluid passes and undergoes a chemical reaction (see pg. 128).  
	Therefore, the material of Xiao can be considered a catalyst bed.
	As to the NOx in the gas stream, this feature is intended use.  Nonetheless, the exust of Xiao contains NOx (para. 98).  
	As to the X-ray diffraction pattern, the specification explains that in order to obtain the claimed diffraction pattern, the BEA sieve is made without an organotemplate (para. 94 of the PG Pub.), employs a seed in the presence of a Y-source, a X source (para. 95), crystallizing the mixture (para. 96 of the PG Pub.).
	Xiao explains that their BEA zeolite is made without an organic template (para. 13), employs a BEA seed (para. 15), in the presence of a Y-source and a X-source (para. 20), the mixture is then crystallized (para. 20).  The BEA sieve can contain an H or NH4 ion before being subjected to further ion-exchange procedures (para. 65).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used to make the same product would produce the same material. 
	As to the method of preparing the sieve, since the claims are apparatus-type claims containing a composition, the process steps of making the composition are considered product-by-process features.
	
	 Although Xiao does not explicitly teach that the zeolite is made by preparing a mixture containing a YO2 source and a X2O3 source (silica and alumina source) comprising one or more zeolitic seeds comprising a BEA-type framework, crystallizing the mixture, subjecting the mixture to ion-exchange, not use of an organotemplate, ion-exchanging the material with either an H and NH4 ion, calcined and then ion-exchanged, as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that (reference) meets the requirements of the claimed product, (reference) clearly meets the requirements of the present claim.
Xiao does not specifically state that the reducing agent is upstream of the SCR however.
	Zimmerman describes an SCR catalyst (abstract).  The reference explains that the reducing agent is positioned upstream of the SCR catalyst (para. 43) where the reducing agent is then fed into the SCR catalyst (see Fig. 3, 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the reducing agent injector upstream of the SCR, as taught by Zimmerman for use with the SCR of Xiao because adding the reducing agent upstream of the SCR facilitates reduction of NOx in the exhaust gas.

	As to Claim 35, Xiao explains that the zeolite may be modified with Cu or Fe by ion-exchange (para. 65).  

	As to Claim 37 and 38, Xiao explains that the BEA comprises X2O3 and YO2 (para. 20).  The Y can be Si (para. 23) and the X can be Al (para. 27).

	As to Claim 39, Xiao explains that the silica to alumina ratio can range from 15-40 (para. 31).

	As to Claim 40, Xiao explains that the ratio of X2O3:M can range from 1:2-90 (para. 34).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

	As to Claim 43, Xiao explains that the catalyst is extruded into a shape (para. 105).  This can be considered a molding.

Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao  and Gunston and Zimmerman as applied to claim 31 above, and further evidenced by Schaschke, “Dictionary of Chemical Engineering”.
Schaschke explains that fixed beds are stationary and immovable layer of particulate material through which a fluid passes (see pg. 147).
Xiao shows that their catalyst is in the form of particulates (see Fig. 13c).  The particulates are used as a washcoat layer on a substrate (para. 106).
Therefore, the particulates can be considered a fixed bed.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



March 15, 2022